Citation Nr: 0414739	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for coronary artery disease as secondary to 
diabetes mellitus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity as secondary to diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1972, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that granted the veteran's 
claims of entitlement to service connection for diabetes 
mellitus (which it characterized as diabetes mellitus 
associated with herbicide exposure with incomplete erectile 
dysfunction associated with herbicide exposure), evaluating 
it as 20 percent disabling effective August 16, 2001 (one 
year prior to the date of the veteran's original service 
connection claim), for coronary artery disease as secondary 
to diabetes mellitus, evaluating it as 10 percent disabling 
effective August 16, 2001, and for peripheral neuropathy of 
the right and lower extremities as secondary to diabetes 
mellitus, evaluating each as 10 percent disabling effective 
December 17, 2002 (the date of a VA examination demonstrating 
symptoms of peripheral neuropathy).  The veteran disagreed 
with the evaluations assigned by this decision in April 2003.  
In a statement of the case issued to the veteran and his 
service representative in May 2003, the RO concluded that no 
changes were warranted in the evaluations assigned to the 
veteran's service-connected disabilities.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in October 2003.

Because the veteran has disagreed with the initial disability 
ratings assigned to his service-connected diabetes mellitus, 
coronary artery disease, and peripheral neuropathy of both 
lower extremities, the Board has characterized the issues as 
involving the propriety of the initial evaluations assigned 
following the grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

As set forth below, the appeal on these issues is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

At the outset, the Board notes that, in a letter from J.G., 
Jr., D.P.M., received at the RO in April 2004, this examiner 
characterized the veteran's service-connected peripheral 
neuropathy of both lower extremities as "severe" with 
"complete loss of sensation [in both extremities] ... along 
with severe pain."  This examiner stated that the veteran's 
service-connected diabetes mellitus had damaged his bilateral 
peripheral nerves irreparably and that the veteran's 
"condition places great restriction on his activity, and 
therefore his ability to work."  In this regard, VA's 
General Counsel has indicated that when it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Additionally, the Board notes that the veteran has not been 
afforded a cardiology examination to evaluate his service-
connected coronary artery disease.

Therefore, and because the veteran's last VA examination 
occurred in December 2002, the Board is of the opinion that, 
on remand, the veteran should be scheduled for updated VA 
examinations in order to determine the current nature and 
severity of his service-connected disabilities.




Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for diabetes mellitus, coronary 
artery disease, peripheral neuropathy of 
the lower extremities between February 
2002 and the present.  Specifically, the 
RO should obtain the veteran's current 
treatment records from the VA Medical 
Center in Pittsburgh, Pennsylvania, as 
well as any other pertinent records 
identified by the veteran, which are not 
currently of record.  If no such records 
can be located, the RO should obtain 
specific confirmation of this fact and 
document it in the veteran's claims 
folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examinations: a diabetes 
mellitus examination to determine the 
current nature and severity of the 
service-connected diabetes mellitus; a 
cardiology examination to determine the 
current nature and severity of the 
service-connected coronary artery disease 
as secondary to diabetes mellitus; and a 
neurology examination to determine the 
current nature and severity of the 
service-connected peripheral neuropathy 
of the lower extremities.  Send the 
claims folder to the examiner(s) for 
review at each examination.  Request that 
each of these examinations include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.   

3.  Then, the RO should re-adjudicate the 
veteran's claims of entitlement to an 
initial disability rating in excess of 20 
percent for diabetes mellitus, an initial 
disability rating in excess of 10 percent 
for coronary artery disease as secondary 
to diabetes mellitus, and initial 
disability ratings in excess of 10 
percent for peripheral neuropathy of the 
right and left lower extremities as 
secondary to diabetes mellitus.  The RO 
should provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


